DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on May 7, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0056572 A1.

The present invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claim 3 was amended. Claims 1, 8, and 15 are the independent claims. Claims 1-20 are allowed.

Specification



The objection to the Specification is withdrawn in view of the amendments.

Double Patenting
The provisional rejection of claim 3 over claim 1 of U.S. Patent No. 10,885,535 is withdrawn in view of the amendments to claim 3.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Examiner has carefully examined independent claims 1, 8, and 15. The closest prior art references of record are U.S. Patent Application Publication No. 2003/0037068 A1 (hereinafter Thomas), 

Claims 1, 8, and 15 are allowable over Thomas, Ward, and Dabbiere at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 8, and 15:

wherein the video and the survey question are sent to mobile devices of potential participants of the video survey, and wherein the video and the survey question are configured to terminate in response to an indication that a threshold number of the potential participants have completed the video and answered the survey question; 
displaying, by the mobile device, a survey message indicating a likelihood of the potential participant completing the video and answering the survey question if the potential participant initiates playing of the video;

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

	Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173